DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 12/6/2022 has been entered.  Claims 1, 3-6, 9-12, 16 and 20 are pending. The amendment has overcome the claim objections as indicated in the non-final Office Action dated 9/6/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate two (2) different terminals.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3-6, 9-12, 16 and 20 are objected to because of the following informalities:  
Regarding claim 1, the phrase “wherein the MAC layer indicating to the physical layer…” in line 5 should be changed to “wherein the indicating, by a MAC layer, to a physical layer…” for clarity.  The conditional of “otherwise” should be explicitly recited for clarity. The phrase “the MAC layer determining the first condition…” should be changed to “determining, by the MAC layer, the first condition…” to clearly recite it is a step of the method. The phrase “determining, by the physical layer according to a first rule: a priority of an uplink control channel” having a “:” may be confusing and should be changed to, for example, “determining, by the physical layer, a priority of an uplink control channel according to a first rule” for clarity.
Regarding claim 3, “a first scheduling request” in line 4 should be changed to “the first scheduling request” for clarity if it is referring to the same previous element.
Regarding claim 4, it is unclear if this indicating is the same or different than the indicating in the step in claim 1. If it is the same, then the phrase “further comprising: the MAC layer indicating the first information to the physical layer” should be changed to, for example, “wherein the indicating, by the MAC layer, to the physical layer further comprises indicating the first information” for clarity. If it is a different indicating step, then the phrase should be changed to, for example, “wherein the MAC layer also indicates the first information to the physical layer” for clarity.
Regarding claims 9-12, antecedent basis needs to be checked.  For example, is “a priority of a service” in lines 4-5 of claim 9 the same or different than the “a priority of service” of claim 1. Also, “second information from the network” should be “the second information from the network,” etc.
Regarding claim 16, the preamble should be changed to “A terminal comprising: a processor…” for clarity.  Also, “further” should be added in front of “configured to” in line 7. The phrase “determine, by the physical layer according to a first rule: a priority of an uplink control channel” having a “:” may be confusing and should be changed to, for example, “determine, by the physical layer, a priority of an uplink control channel according to a first rule” for clarity.
Regarding claim 20, the preamble should include all the elements of proper language for a Beauregard claim. Also, the language “comprising: wherein” is confusing.  The phrase “determine, by the physical layer according to a first rule: a priority of an uplink control channel” having a “:” may be confusing and should be changed to, for example, “determine, by the physical layer, a priority of an uplink control channel according to a first rule” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is unclear whether the element “a first resource” is referring to “a first uplink data channel resource” or something else.
Regarding claim 10, it is unclear whether “the first resource” is referring to “a first uplink data channel resource” or something else.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 9-12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0413428 (hereinafter Liu) in view of US 2020/0367265 (hereinafter Wang) US 2020/0221483 (hereinafter Zhang) and US 2020/0154474 (hereinafter Lo).
Regarding claims 1, 16 and 20, Liu teaches a medium/ terminal / method comprising: indicating, by a media access control (MAC) layer, to a physical layer to send a first scheduling request ([0103]-[0162]: details MAC layer provides to the physical layer a notification/indication that which scheduling request configuration a scheduling request corresponding to is to be transmitted, based on a priority, for transmission of multiple scheduling requests occurring (triggered) in a certain time unit) the MAC layer determining the first condition for determining whether to indicate the physical layer to send the first scheduling request according to a priority corresponding to a configured physical uplink shared channel (PUSCH) grant ([0224]: details scheduling unit, as determining first condition… according to a priority, so as to transmit a PUSCH according to a received uplink grant, as corresponding to configured PUSCH grant).
Liu does not explicitly teach wherein the MAC layer indicating to the physical layer to send the first scheduling request comprises: determining whether a first condition is met, wherein the first condition comprises that: an uplink control channel resource transmitting the first scheduling request overlaps or partially overlaps with a first uplink data channel resource, when a logical channel corresponding to a first service triggers the first scheduling request, and a priority of the first service is higher than a priority of a service transmitted on a first uplink data channel; and when the first condition is met, the MAC layer indicating to the physical layer to send the first scheduling request; otherwise, the MAC layer not indicating to the physical layer to send the first scheduling request; and determining, by the physical layer according to a first rule: a priority of an uplink control channel.  
However, Wang teaches determining whether a first condition is met ([0255]: details user terminal decides whether to transmit according to predefined rule), wherein the first condition comprises that: an uplink control channel resource transmitting the first scheduling request overlaps or partially overlaps with a first uplink data channel resource ([0255]: details the resource expected to transmit the SR overlaps with the PUSCH in time), when a logical channel corresponding to a first service triggers the first scheduling request ([0254]: details UE may transmit the SR on the next nearest available SR resource through the PUCCH), and a priority of the first service is higher than a priority of a service transmitted on a first uplink data channel ([0272]: details If the priority of the SR is higher, the UE transmits the SR through the PUCCH without transmitting the PUSCH in slot n).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Wang and include determining whether a first condition is met, wherein the first condition comprises that: an uplink control channel resource transmitting the first scheduling request overlaps or partially overlaps with a first uplink data channel resource, when a logical channel corresponding to a first service triggers the first scheduling request, and a priority of the first service is higher than a priority of a service transmitted on a first uplink data channel of Wang with Liu.  Doing so would improve transmission efficiency (Wang, at paragraph [0091]).
Moreover, Zhang teaches wherein the MAC layer indicating to the physical layer to send the first scheduling request comprises that: when the first condition is met, the MAC layer indicating to the physical layer to send the first scheduling request; otherwise, the MAC layer not indicating to the physical layer to send the first scheduling request ([0040][0051]: details When the MAC layer or the MAC entity receives the indication that the available resource exists, the valid resource exists, or the scheduling request can be transmitted, it can be determined that the MAC layer or the MAC entity obtains an uplink resource capable of being used to transmit the scheduling request.  Based on the determination, the MAC layer or the MAC entity can instruct the lower layer (for example, the physical layer) to transmit the scheduling request on the uplink resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Zhang and include wherein the MAC layer indicating to the physical layer to send the first scheduling request comprises that: when the first condition is met, the MAC layer indicating to the physical layer to send the first scheduling request; otherwise, the MAC layer not indicating to the physical layer to send the first scheduling request of Zhang with Liu.  Doing so would avoid delaying transmission (Zhang, at paragraph [0036]).
Furthermore, Lo teaches determining, by the physical layer according to a first rule: a priority of an uplink control channel ([0059]: details a PUCCH transmission has priority over a PUSCH transmission scheduled with spatial domain filter indicated by physical layer). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Lo and include determining, by the physical layer according to a first rule: a priority of an uplink control channel of Lo with Liu.  Doing so would enhance spectrum efficiency (Lo, at paragraph [0054]).

Regarding claims 3, Liu teaches wherein the first rule comprises at least one of: first information; a first scheduling request indicated later than another scheduling request indicated by the MAC layer; the first scheduling request firstly indicated earlier than other scheduling requests indicated by the MAC layer; and second information from a network ([0103][0162]: details scheduling request configuration, as first information). 

Regarding claim 4, Liu teaches the MAC layer indicating the first information to the physical layer ([0103][0162]: details scheduling request configuration, as first information).  

Regarding claims 5 and 6, Liu teaches wherein the first information comprises at least one of following information corresponding to the first scheduling request: pre-emption indication information; service type information; service priority information; logical channel information; logical channel priority information; logical channel group information; logical channel group priority information; first service indication information; priority information; and priority level information ([0103][0162]: details scheduling request configuration, as first service indication information; based on priority, as priority information).
 
Regarding claim 9, Liu teaches determining a first resource to be transmitted according to at least one of: the priority of the logical channel triggering the scheduling request, an identifier of the logical channel triggering the scheduling request, a priority of a service triggering the scheduling request, an identifier of the service triggering the scheduling request, an identifier of a service corresponding to hybrid automatic repeat request (HARQ) feedback, an identifier of a logical channel corresponding to the HARQ feedback, an identifier corresponding to the HARQ feedback, a priority of the service corresponding to the HARQ feedback, a priority of the logical channel corresponding to the HARQ feedback, a priority corresponding to the HARQ feedback, an identifier of a service corresponding to a (channel state information reference signal) CSI-RS, an identifier of the logical channel corresponding to the CSI-RS, an identifier corresponding to the CSI-RS, a priority of the service corresponding to the CSI-RS, a priority of the logical channel corresponding to the CSI-RS, a priority corresponding to the CSI-RS, second information from the network, an identifier of a service corresponding to UCI, a priority corresponding to the UCI, the first information, and a priority/an identifier of a logical channel/a service/data to be transmitted triggering a Physical Random Access Channel (PRACH) ([0104]: details priority of scheduling request configuration may be linked to a priority of a logical channel corresponding to the scheduling request configuration); wherein the first resource is at least one of the scheduling request (SR), the configured physical uplink shared channel (PUSCH), the CSI-RS, the HARQ feedback, and the PRACH ([0092]: details UCI includes SR to be used to request a PUSCH resource for initial transmission). 

Regarding claim 10, Liu teaches determining the first resource to be transmitted according to at least one of a time point when the scheduling request is triggered, whether a MAC Protocol Data Unit (PDU) is packed, whether a MAC PDU is sent to the physical layer, a grant attribute, a service triggering the scheduling request, a logical channel triggering the scheduling request, a priority of a logical channel triggering the scheduling request, an identifier of the logical channel triggering the scheduling request, a priority of a service triggering the scheduling request, an identifier of the service triggering the scheduling request, an identifier of a service corresponding to HARQ feedback, an identifier of a logical channel corresponding to the HARQ feedback, an identifier corresponding to the HARQ feedback, a priority of a service corresponding to the HARQ feedback, a priority of a logical channel corresponding to the HARQ feedback, a priority corresponding to the HARQ feedback, an identifier of a service corresponding to a CSI-RS, an identifier of a logical channel corresponding to the CSI-RS, an identifier corresponding to the CSI-RS, a priority of a service corresponding to the CSI-RS, a priority of a logical channel corresponding to the CSI-RS, a priority corresponding to the CSI-RS, the second information from the network, an identifier of a service corresponding to UCI, a priority corresponding to UCI, the first information, and a priority/an identifier of a logical channel/a service/data to be transmitted triggering a Physical Random Access Channel (PRACH) ([0103][0162]: details a certain time unit, as second information from the network); wherein the first resource is at least one of the scheduling request (SR), a configured physical uplink shared channel (PUSCH), the CSI-RS, the HARQ feedback and the PRACH ([0092]: details UCI includes SR to be used to request a PUSCH resource for initial transmission). 

Regarding claim 11, Liu teaches wherein the first condition comprises at least one of that an uplink control channel resource transmitting the first scheduling request overlaps with an uplink control channel resource transmitting a second scheduling request, and a priority of a logical channel and/or logical channel group for the first scheduling request is higher than a priority of a logical channel and/or logical channel group for the second scheduling request, the first scheduling request and the second scheduling request being pending scheduling requests; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the second scheduling request, and a priority of a service corresponding to the first scheduling request is higher than a priority of a service corresponding to the second scheduling request, the first scheduling request and the second scheduling request being pending scheduling requests; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the second scheduling request, and a service type corresponding to the first scheduling request is a high reliability and low latency service, the first scheduling request and the second scheduling request being pending scheduling requests; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the second scheduling request, and a priority of a logical channel and/or logical channel group for the first scheduling request is not lower than a priority of a logical channel and/or logical channel group for the second scheduling request, the first scheduling request and the second scheduling request being pending scheduling requests; 5that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the second scheduling request, and a priority of a service corresponding to the first scheduling request is not lower than a priority of a service corresponding to the second scheduling request, the first scheduling request and the second scheduling request being pending scheduling requests; that the uplink control channel resource transmitting the first scheduling request overlaps with an uplink control channel resource transmitting a third scheduling request, and a priority of a logical channel and/or logical channel group for the first scheduling request is higher than a priority of a logical channel and/or logical channel group for the third scheduling request, the first scheduling request being a pending scheduling request, and the third scheduling request being a scheduling request which the physical layer has been indicated to transmit; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the third scheduling request, and a priority of a service for the first scheduling request is higher than a priority of a service for the third scheduling request, the first scheduling request being a pending scheduling request, and the third scheduling request being a scheduling request which the physical layer has been indicated to transmit; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the third scheduling request, and a service type corresponding to the first scheduling request is a high reliability and low latency service, the first scheduling request being a pending scheduling request, and the third scheduling request being a scheduling request which the physical layer has been indicated to transmit; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the third scheduling request, and a priority of a logical channel and/or logical channel group for the first scheduling request is not lower than a priority of a logical channel and/or logical channel group for the third scheduling request, the first scheduling request being a pending scheduling request, and the third scheduling request being a scheduling request which the physical layer has been indicated to transmit; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the third scheduling request, and a priority of a service corresponding to the first scheduling request is not lower than a priority of a service corresponding to the third scheduling request, the first scheduling request being a pending scheduling request, and the third scheduling request being a scheduling request which the physical layer has been indicated to transmit; that the first scheduling request is a first pending scheduling request after a previous pending scheduling request is cancelled; that the first scheduling request is a first pending scheduling request triggered after a latest MAC protocol data unit (PDU) is packed; that the first scheduling request is a scheduling request which the physical layer is not indicated to transmit after a previous pending scheduling request is cancelled; that the first scheduling request is a first pending scheduling request after a previous pending scheduling request is cancelled, and a service and/or a logical channel and/or a logical channel group triggering the scheduling request correspond to a first service; that the first scheduling request is a first pending scheduling request triggered after a latest MAC PDU is packed, and a service and/or a logical channel and/or a logical channel group triggering the scheduling request correspond to the first service; and that the first scheduling request is a scheduling request which the physical layer is not indicated to transmit after a previous pending scheduling request is cancelled, and a service and/or a logical channel and/or a logical channel group triggering the scheduling request correspond to the first service ([0116]: details multiple SR PUCCH resources overlap with each other in the time domain… terminal apparatus 1 may transmit using SR resource corresponding to configuration with the highest priority; [0099]-[0102]: details logical channel may correspond to a data transfer service; whether any of the scheduling request configurations is used can be given based on the corresponding logical channel; configure a priority among multiple schedule request configurations via high layer signaling). 

Regarding claim 12, Liu teaches wherein the first condition comprises at least one of that an uplink control channel resource transmitting the first scheduling request overlaps with an uplink control channel resource transmitting a second scheduling request, and a priority of a logical channel and/or logical channel group for the first scheduling request is higher than a priority of a logical channel and/or logical channel group for the second scheduling request, the first scheduling request and the second scheduling request being pending scheduling requests; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the second scheduling request, and a priority of a service corresponding to the first scheduling request is higher than a priority of a service corresponding to the second scheduling request, the first scheduling request and the second scheduling request being pending scheduling requests; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the second scheduling request, and a service type corresponding to the first scheduling request is a high reliability and low latency service, the first scheduling request and the second scheduling request being pending scheduling requests; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the second scheduling request, and a priority of a logical channel and/or logical channel group for the first scheduling request is not lower than a priority of a logical channel and/or logical channel group for the second scheduling request, the first scheduling request and the second scheduling request being pending scheduling requests; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the second scheduling request, and a priority of a service corresponding to the first scheduling request is not lower than a priority of a service corresponding to the second scheduling request, the first scheduling request and the second scheduling request being pending scheduling requests; that the uplink control channel resource transmitting the first scheduling request overlaps with an uplink control channel resource transmitting a third scheduling request, and a priority of a logical channel and/or logical channel group for the first scheduling request is higher than a priority of a logical channel and/or logical channel group for the third scheduling request, the first scheduling request being a pending scheduling request, and the third scheduling request being a scheduling request which the physical layer has been indicated to transmit; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the third scheduling request, and a priority of a service for the first scheduling request is higher than a priority of a service for the third scheduling request, the first scheduling request being a pending scheduling request, and the third scheduling request being a scheduling request which the physical layer has been indicated to transmit; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the third scheduling request, and a service type corresponding to the first scheduling request is a high reliability and low latency service, the first scheduling request being a pending scheduling request, and the third scheduling request being a scheduling request which the physical layer has been indicated to transmit; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the third scheduling request, and a priority of a logical channel and/or logical channel group for the first scheduling request is not lower than a priority of a logical channel and/or logical channel group for the third scheduling request, the first scheduling request being a pending scheduling request, and the third scheduling request being a scheduling request which the physical layer has been indicated to transmit; that the uplink control channel resource transmitting the first scheduling request overlaps with the uplink control channel resource transmitting the third scheduling request, and a priority of a service corresponding to the first scheduling request is not lower than a priority of a service corresponding to the third scheduling request, the first scheduling request being a pending scheduling request, and the third scheduling request being a scheduling request which the physical layer has been indicated to transmit; that the first scheduling request is a first pending scheduling request after a previous pending scheduling request is cancelled; that the first scheduling request is a first pending scheduling request triggered after a latest MAC PDU is packed; that the first scheduling request is a scheduling request which the physical layer is not indicated to transmit after a previous pending scheduling request is cancelled; that the first scheduling request is a first pending scheduling request after a previous pending scheduling request is cancelled, and a service and/or a logical channel and/or a logical channel group triggering the scheduling request correspond to a first service; that the first scheduling request is a first pending scheduling request triggered after a latest MAC PDU is packed, and a service and/or a logical channel and/or a logical channel group triggering the scheduling request correspond to the first service; that the first scheduling request is a scheduling request which the physical layer is not indicated to transmit after a previous pending scheduling request is cancelled, and a service and/or a logical channel and/or a logical channel group triggering the scheduling request correspond to the first service; that the first scheduling request is a scheduling request triggered after a MAC PDU is packed; that the first scheduling request is a scheduling request triggered after a MAC PDU is transmitted to the physical layer; that the first scheduling request is a scheduling request triggered after a MAC PDU is transmitted; that the uplink control channel resource transmitting the first scheduling request overlaps or partially overlaps with a first uplink data channel resource, and a length of the first uplink data channel resource is greater than or equal to a first threshold value; that LCP mapping restriction configured for a logical channel triggering the first scheduling request is not met; that the first uplink data channel resource does not match the LCP mapping restriction configured for a logical channel triggering the first scheduling request; that an attribute of the first uplink data channel resource does not match the LCP mapping restriction configured for a logical channel triggering the first scheduling request; that the first uplink data channel resource does not meet the LCP mapping restriction configured for a logical channel triggering the first scheduling request; that an attribute of the first uplink data channel resource does not meet the LCP mapping restriction configured for a logical channel triggering the first scheduling request; that a length of the first uplink data channel resource is greater than or equal to a second threshold value; that the uplink control channel resource of the first scheduling request/the first scheduling request cannot be transmitted at the same time as the first uplink data channel resource; that the uplink control channel resource of the first scheduling request/the first scheduling request cannot be multiplexed or piggybacked to the first uplink data channel resource; that a service triggering the first scheduling request is the first service; that a logical channel triggering the first scheduling request corresponds to the first service; that a logical channel triggering the first scheduling request is a target logical channel; that a priority of a logical channel triggering the first scheduling request is higher than a priority of a logical channel and/or a MAC CE carried by the PUSCH; and that a logical channel triggering the first scheduling request is a logical channel corresponding to the first service, and a priority of a logical channel for the first service is higher than a priority of a logical channel and/or a MAC CE carried by the PUSCH ([0116]: details multiple SR PUCCH resources overlap with each other in the time domain… terminal apparatus 1 may transmit using SR resource corresponding to configuration with the highest priority; [0099]-[0102]: details logical channel may correspond to a data transfer service; whether any of the scheduling request configurations is used can be given based on the corresponding logical channel; configure a priority among multiple schedule request configurations via high layer signaling).
  
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 9-12, 16 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/Patent Examiner, Art Unit 2415